DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/20/2022.  Claims 1-50 are still pending in the application.

Allowable Subject Matter
Claims 1-50 are allowed.
The following is an examiner’s statement of reasons for allowance:  The response filed on 05/20/2022 has remedied all the issues raised in the Office Action dated 03/07/2022. Thus, it has placed the instant application in a favorable condition for allowance.  Specifically, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other things, novel and unobvious limitations of "indicating, to a base station, a training state of a machine learning model for a given channel condition, and a request for a change in demodulation reference signal (DMRS) transmissions," and "performing online training of the machine learning model with the DMRS transmissions," as recited in group claims 1-9, 17-25, 33-41, and 49; and "requesting, from a base station, a specific number of demodulation reference signal (DMRS) symbols for a slot; and receiving DMRS transmissions across a plurality of beams, in accordance with the requesting to estimate a raw, non-beamformed channel including the plurality of beams," as recited in group claims 10-16, 26-32, 42-48, and 50,   structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 27, 2022